Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. McCarthy on 6/17/2022.

The application has been amended as follows: 
20.       (Currently amended) An article of footwear comprising:
a sole structure having:
a cushioning component defining an enclosed, fluid-filled chamber and having a top wall, a bottom wall, a medial side wall at a medial side of the article of footwear, a lateral side wall at a lateral side of the article of footwear, and a rear wall at a rear of the article of footwear; wherein the cushioning component has a midfoot portion and a heel portion rearward of the midfoot portion;
a tether element within the fluid-filled chamber and joined to an inner surface of the top wall and to an inner surface of the bottom wall; and
a unitary outsole having a bottom portion, a medial side portion, a lateral side portion, and a rear portion; wherein the bottom portion is bonded to the bottom wall, the medial side portion is bonded to and terminates on the medial side wall of the cushioning component, the lateral side portion is bonded to and terminates on the lateral side wall of the cushioning component, and the rear portion is bonded  to and terminates on the rear wall of the cushioning component; and
wherein the medial side portion forms a single peak disposed at or rearward of the midfoot portion and on the medial side wall and a single valley disposed rearward of the single peak of the medial side portion and on the medial side wall, the lateral side portion forms a single peak disposed at or rearward of the midfoot portion and on the lateral side wall and a single valley disposed rearward of the single peak of the lateral side portion and on the lateral side wall, and the rear portion forms a single peak disposed on the rear wall of the cushioning component between the single valley of the medial side portion and the single valley of the lateral side portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732